MEMORANDUM **
Robert Gonzalez Saenz, a California State prisoner, appeals pro se the district court’s dismissal of his 42 U.S.C. § 1983 action as duplicative. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm. See Cato v. United States, 70 F.3d 1103, 1105 n. 2 (9th Cir.1995) (holding that the district court did not abuse its discretion when it dismissed a complaint that merely repeated a previously litigated claim).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.